977 F.2d 587
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Victor BAGHA, Plaintiff-Appellant,v.MITSUI MANUFACTURERS BANK, Defendant-Appellee.Victor BAGHA, Plaintiff-Appellant,v.MITSUI MANUFACTURERS BANK, Defendant-Appellee,andYutaro Hayashi;  Sam Simon;  Frank Frauto;  DonaldNoseworthy, Defendants.
Nos. 91-55662, 90-56192.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1992.*Decided Oct. 15, 1992.

1
Before O'SCANNLAIN and RYMER, Circuit Judges, and ZILLY,** District Judge.


2
MEMORANDUM***


3
Bagha is a federal prisoner convicted of defrauding Mitsui Manufacturers Bank ("Mitsui").   In this action, Bagha brought suit against Mitsui and various officers and employees under the Racketeering Influenced and Corrupt Organization Act, 18 U.S.C. § 1962.   Bagha initially appeals from denial of his request for default judgment which was filed as an attempted interlocutory appeal prior to eventual issuance of summary judgment.   Bagha also appeals the district court's grant of summary judgment in favor of Mitsui, arguing first that the district court had no jurisdiction and second that the district court erred on the merits.


4
Bagha claims that the district court had no jurisdiction because of his interlocutory appeal (No. 90-56192) still pending before this court.   We now dismiss such appeal for lack of jurisdiction for want of a final appealable order under 28 U.S.C. § 1291.   The district court's jurisdiction was, of course, unaffected.


5
As to his claim on the merits in No. 91-55662, for the reasons set forth in the district court's well-reasoned order filed May 10, 1991, the grant of summary judgment in favor of Mitsui is affirmed.


6
Case No. 90-56192 is DISMISSED;  Case No. 91-55662 is AFFIRMED.



*
 The panel unanimously finds these cases suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 Thomas S. Zilly, United States District Judge for the Western District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3